Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 1 of 7
U.S. Department of Justice

Timothy J. Shea
United States Attorney

 

District of Columbia

 

Judiciary Center
555 Fourth St, NW.
Washington, D.C. 20530

March 2, 2020
Page Pate
Pate and Johnson
101 Marietta Street, NW
Suite 3300
Atlanta, GA 30303

Re: United States v. Lynx Group, LLC.
Criminal Case No. 19-294 (ESH)

 

Dear Mr, Pate:

This letter sets forth the full and complete plea offer to your client, Lynx Group LLC.
(hereinafter referred to as “your client” or “defendant’), from the Office of the United States
Attorney for the District of Columbia (hereinafter also referred to as “the Government” or “this
Office”). This plea offer expires on March 4, 2020. If your client accepts the terms and
conditions of this offer, please have your client execute this document in the space provided
below. Upon receipt of the executed document, this letter will become the Plea Agreement
(hereinafter referred to as “this Agreement”). The terms of the offer are as follows:

l. Charges and Statutory Penalties

Your client agrees to plead guilty to Count 8 in the Indictment, charging your client with
Unlawful Export and Attempted Export without a License, and Aiding and Abetting and Causing
the same, in violation of 50 U.S.C. § 1705 and 18 U.S.C. § 2.

Your corporate client understands that a violation of 50 U.S.C. § 1705 carries a
maximum sentence of a fine of $1,000,000 and an obligation to pay any applicable interest or
penalties on fines and restitution not timely made.

In addition, your client agrees to pay a special assessment of $400 per felony conviction
to the Clerk of the United States District Court for the District of Columbia, pursuant to 18
U.S.C. § 3013(a)(2)(B). Your client also understands that, pursuant to 18 U.S.C. § 3572 and
§8A1.2 of the United States Sentencing Commision, Guidelines Manual (2018) (hereinafter
“Sentencing Guidelines,” “Guidelines,” or “U.S.S.G.”), the court may also impose a fine.

Page 1 of 7
Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 2 of 7

Your client hereby acknowledges that it has accepted this Agreement and decided to
plead guilty because it is in fact guilty of the charged offense. By virtue of the fact that ©
Siddharth Bhatt is the sole owner, operator, manager and director of Lynx Group LLC, he has
the authority to enter into this Plea Agreement on behalf of Lynx Group LLC, and has (1)
reviewed the Indictment, the Statement of Offense, and the proposed Plea Agreement or has been
advised of the contents thereof; (2) consulted with legal counsel in connection with the matter;
(3) is authorized to enter into this Agreement and to admit to the attached Statement of Offense;
and (4) is the authorized corporate officer identified below to execute this Agreement and all
other documents necessary to carry out the provisions of this Agreement. Your client agrees that
Siddharth Bhatt shall appear on behalf of your client and enter the guilty plea and will also
appear for the imposition of sentence.

2. Wiring

Your client understands and acknowledges that this Agreement and any plea of guilty
which your client may enter pursuant to this Agreement are contingent upon the entry of a guilty
plea by Siddharth Bhatt in this case. If either Siddharth Bhatt or Lynx Group LLC, fails to enter
a guilty plea, this Agreement and any proceedings pursuant to this Agreement may be withdrawn
or voided at the option of this Office.

3. Factual Stipulations

Your client agrees that the attached “Statement of Offense” fairly and accurately
describes your client’s actions and involvement in the offense to which your client is pleading
guilty. Please have your client sign and return the Statement of Offense as a written proffer of
evidence, along with this Agreement.

4. Additional Charges

In consideration of your client’s guilty plea to the above offense, your client will not be
further prosecuted criminally by this Office for the conduct set forth in the attached Statement of
Offense or for any other criminal conduct known to the Government at the time of entry of this
plea. The Government will request that the Court dismiss the remaining counts of the Indictment
in this case at the time of sentencing. Your client agrees and acknowledges that the charges to be
dismissed at the time of sentencing were based in fact.

5. Sentencing Guidelines Analysis

The parties agree that Lynx Group LLC’s sentence is not governed by the Sentencing
Guidelines. That is because, although the offense conduct to which Lynx Group LLC is pleading
guilty is covered by U.S.S.G. § 2M5.1 (Evasion of Export Controls), that Guideline is not listed
under § 8C2.1, which governs criminal fines for organizations. Accordingly, pursuant to
U.S.S.G. § 8C2.10, the Court should determine the sentence by applying 18 U.S.C. §§ 3553 and
3572.

6. Reservation of Allocution

Page 2 of 7
Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 3 of 7

The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client’s misconduct,
including any misconduct not described in the charges to which your client is pleading guilty, to
inform the presentence investigation report writer and the Court of any relevant facts, to dispute
any factual inaccuracies in the presentence investigation report, and to contest any matters not
provided for in this Agreement.

In addition, if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of
allocution in connection with any post-sentence motion which may be filed in this matter. In
addition, your client acknowledges that the Government is not obligated and does not intend to
file any post-sentence downward departure motion in this case pursuant to Rule 35(b) of the
Federal Rules of Criminal Procedure.

7. Court Not Bound by this Agreement or the Sentencing Guidelines

Your client understands that the sentence in this case will be imposed in accordance with
18 U.S.C. § 3553(a), upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
Government at the time of sentencing. Your client understands that neither the Government’s
recommendation nor the Sentencing Guidelines are binding on the Court.

Your client acknowledges that your client’s entry of a guilty plea to the charged
offense(s) authorizes the Court to impose any sentence, up to and including the statutory
maximum sentence, which may be greater than the applicable Guidelines range. The
Government cannot, and does not, make any promise or representation as to what sentence your
client will receive. Moreover, it is understood that your client will have no right to withdraw
your client’s plea of guilty should the Court impose a sentence that is outside the Guidelines
range or if the Court does not follow the Government’s sentencing recommendation. The
Government and your client will be bound by this Agreement, regardless of the sentence
imposed by the Court. Any effort by your client to withdraw the guilty plea because of the
length of the sentence shall constitute a breach of this Agreement.

8. Waivers
A. Statute of Limitations

Your client agrees that, should the conviction following your client’s plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the
Government has agreed not to prosecute or to dismiss at sentencing pursuant to this
Agreement)may be commenced or reinstated against your client, notwithstanding the expiration

Page 3 of 7
Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 4 of 7

of the statute of limitations between the signing of this Agreement and the commencement or
reinstatement of such prosecution. It is the intent of this Agreement to waive all defenses based
on the statute of limitations with respect to any prosecution of conduct set forth in the attached
Statement of Offense that is not time-barred on the date that this Agreement is signed.

B. Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
client agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Your client also agrees to waive,
among other rights, the right to plead not guilty, and the right to a jury trial. If there were a jury
trial, your client would have the right to be represented by counsel, to confront and cross-
examine witnesses against your client, to challenge the admissibility of evidence offered against
your client, to compel witnesses to appear for the purpose of testifying and presenting other
evidence on your client’s behalf, and to choose whether to testify. If there were a jury trial and
your client chose not to testify at that trial, your client would have the right to have the jury
instructed that your client’s failure to testify could not be held against your client. Your client
would further have the right to have the jury instructed that your client is presumed innocent
until proven guilty, and that the burden would be on the United States to prove your client’s guilt
beyond a reasonable doubt. If your client were found guilty after a trial, your client would have
the right to appeal your client’s conviction. Your client understands that the Fifth Amendment to
the Constitution of the United States protects your client from the use of self-incriminating
statements in a criminal prosecution. By entering a plea of guilty, your client knowingly and
voluntarily waives or gives up your client’s right against self-incrimination.

Your client acknowledges discussing with you Rule 1 1(f) of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the
admissibility of statements made by a defendant in the course of plea discussions or plea
proceedings if a guilty plea is later withdrawn. Your client knowingly and voluntarily waives the
rights that arise under these rules in the event your client withdraws your client’s guilty plea or
withdraws from this Agreement after signing it.

Your client also agrees to waive all constitutional and statutory rights to a speedy
sentence and agrees that the plea of guilty pursuant to this Agreement will be entered at a time
decided upon by the parties with the concurrence of the Court. Your client understands that the
date for sentencing will be set by the Court.

C. Appeal Rights

Your client agrees to waive, insofar as such waiver is permitted by law, the right to
appeal the conviction in this case on any basis, including but not limited to claim(s) that (1) the
statute to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct
does not fall within the scope of the statute. Your client understands that federal law,
specifically 18 U.S.C. § 3742, affords defendants the right to appeal their sentences in certain
circumstances. Your client also agrees to waive the right to appeal the sentence in this case,

Page 4 of 7
Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 5 of 7

including but not limited to any fine, forfeiture, award of restitution, term or condition of
supervised release, authority of the Court to set conditions of release, and the manner in which
the sentence was determined, except to the extent the Court sentences your client above the
statutory maximum or guidelines range determined by the Court. In agreeing to this waiver,
your client is aware that your client’s sentence has yet to be determined by the Court. Realizing
the uncertainty in estimating what sentence the Court ultimately will impose, your client
knowingly and willingly waives your client’s right to appeal the sentence, to the extent noted
above, in exchange for the concessions made by the Government in this Agreement.
Notwithstanding the above agreement to waive the right to appeal the conviction and sentence,
your client retains the right to appeal on the basis of ineffective assistance of counsel, but not to
raise on appeal other issues regarding the conviction or sentence.

D. Collateral Attack

Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.

§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

9. Breach of Agreement

Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will
have breached this Agreement. In the event of such a breach: (a) the Government will be free
from its obligations under this Agreement; (b) your client will not have the right to withdraw the
guilty plea; (c) your client will be fully subject to criminal prosecution for any other crimes,
including perjury and obstruction of justice; and (d) the Government will be free to use against
your client, directly and indirectly, in any criminal or civil proceeding, all statements made by
your client and any of the information or materials provided by your client, including such
statements, information and materials provided pursuant to this Agreement or during the course
of any debriefings conducted in anticipation of, or after entry of, this Agreement, whether or not
the debriefings were previously characterized as “off-the-record” debriefings, and including your
client’s statements made during proceedings before the Court pursuant to Rule 11 of the Federal
Rules of Criminal Procedure.

Your client understands and agrees that the Government shall be required to prove a
breach of this Agreement only by a preponderance of the evidence, except where such breach is
based on a violation of federal, state, or local criminal law, which the Government need prove
only by probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from

Page 5 of 7
Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 6 of 7

prosecution for any crimes not included within this Agreement or committed by your client after
the execution of this Agreement. Your client understands and agrees that the Government
reserves the right to prosecute your client for any such offenses. Your client further understands
that any perjury, false statements or declarations, or obstruction of justice relating to your client’s
obligations under this Agreement shall constitute a breach of this Agreement. In the event of
such a breach, your client will not be allowed to withdraw your client’s guilty plea.

10. Complete Agreement

No agreements, promises, understandings, or representations have been made by the
parties or their counsel other than those contained in writing herein, nor will any such
agreements, promises, understandings, or representations be made unless committed to writing
and signed by your client, defense counsel, and an Assistant United States Attorney for the
District of Columbia.

Your client further understands that this Agreement is binding only upon the Criminal
and Superior Court Divisions of the United States Attorney’s Office for the District of Columbia.
This Agreement does not bind the Civil Division of this Office or any other United States
Attorney’s Office, nor does it bind any other state, local, or federal prosecutor. It also does not
bar or compromise any civil, tax, or administrative claim pending or that may be made against
your client.

If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than
March 4, 2020.

Sincerely yours,

Seay Alef
Timothy J. Shea Cg

United States Attorney

By: fu ‘ jee

Brenda J. Johnson 7
Assistant United ie Attorney

Page 6 of 7
Case 1:19-cr-00294-ESH Document 22 Filed 03/09/20 Page 7 of 7

DEFENDANT’S ACCEPTANCE

I have read every page of this Agreement and have discussed it with my attorney, Page
Pate. | fully understand this Agreement and agree to it without reservation. I do this voluntarily
and of my own free will, intending to be legally bound. No threats have been made to me nor am
[ under the influence of anything that could impede my ability to understand this Agreement
fully. | am pleading guilty because I am in fact guilty of the offense(s) identified in this
Agreement.

[ reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth
in this Agreement. I am satisfied with the legal services provided by my attorney in connection
with this Agreement and matters related to it.

oi
Date: 3| FG (7a70 Ce
Lynx Group LLC By Siddharth Bhatt
Defendant

 

ATTORNEY'S ACKNOWLEDGMENT

I have read every page of this Agreement, reviewed this Agreement with my client, Lynx
Group LLC, and fully discussed the provisions of this Agreement with my client. These pages
accurately and completely set forth the entire Agreement. I concur in my client’s desire to plead
guilty as set forth in this Agreement.

Date: / 4 lgl0 PN
Page Pgfe
Attorney for Defendant

 

 

Page 7 of 7
